DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, “power control unit (PCU)” is interpreted according to the description at para. 0060 of the specification as comprising an inverter, and known equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hatakeyama et al. (US 2017/0021698 A1).
	As per claim 1, Hatayama et al. disclose a vehicle-mounted temperature controller used in a vehicle, the vehicle having a motor (at 313) for driving a vehicle, a battery (at 322) supplying electric power to the motor, and a power control unit (inverter 314 – see interpretation under 35 of power control unit under 35 U.S.C. 112(f), above; see also Hatayama et al., para. 0044 regarding the inverter being a power converter/controller) controlling electric power supplied to the motor, comprising: a first heat circuit 3 having a battery heat exchanger 322 exchanging heat with the battery, a PCU (inverter) heat exchanger 314 exchanging heat with the power control unit/inverter, a radiator 312, and a first heat exchanger 27, and configured so that the first heat medium (water) circulates through them; and a refrigeration circuit 2 having a second heat exchanger 21 discharging heat from a refrigerant to something other than the refrigerant and the first heat medium (to circuit 4) to make the refrigerant condense (paras. 0034, 0035, etc.) , and the first heat exchanger absorbing heat from the first heat medium to the refrigerant to make the refrigerant evaporate (paras. 0037, 0038, etc.), and configured to realize a refrigeration cycle 4 by the refrigerant being circulated through them, wherein the first heat circuit is configured to be able to switch connection states between a first state (see Figs. 11B and 11F) where the battery heat exchanger 322 and the first heat exchanger 27 are connected 
	As per claim 2, Hatayama et al. disclose a motor heat exchanger 313 exchanging heat with the motor, wherein in the first state, the motor heat exchanger 313 is connected to the inverter/PCU heat exchanger 314 and the radiator 312 so that the first heat medium flows through them (Figs. 11B and 11F), and the battery heat exchanger 322 and the first heat exchanger 27 are not connected to the inverter/PCU heat exchanger 314, the radiator 312, and the motor heat exchanger 313 in a state where the first heat medium flows through them (Figs 11B and 11F).
As per claim 12, Hatayama et al. disclose a second heat circuit 4 having a heater core 41 performing heating of the inside of a vehicle compartment and configured so that the second heat medium circulates through the heater core, wherein the second heat exchanger 21 exchanges heat between the refrigerant and the second heat medium so as to make heat move from the refrigerant to the second heat medium (Figs. 1-3C, 5, 6, 8, 9, and 11A-11F).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakayama et al.
	As per claim 5, Hatayama et al. disclose wherein the first heat circuit 3 is configured so that, in the first state, the first heat medium circulates through the radiator 312, the inverter/PCU heat exchanger 314, and the motor heat exchanger 313, although not in that exact order.  However, changing the order constitutes a simple rearrangement of existing parts, not affecting the fundamental functioning of the system (simply reversing the positions of heat exchangers 313 and 314 would yield the claimed invention, however under such a switch both would still provide the desired heat exchange at each heat exchanger).  Such rearrangement of parts wherein the rearrangement does not fundamentally alter the operation of the device has been found in case law to be unpatentable (see MPEP, section 2144.04.VI.C.).  Further, the ordering of three components involves a finite number of alternative configurations that, under the guidance of KSR, falls under the obvious to try rational, and would thus have been obvious to one of ordinary skill in the art at the effective filing date of the application for the purpose of developing the most efficient heat exchange among the various system components.

Allowable Subject Matter
Claims 3-4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Kitamura et al. (US 2020/0317026 A1) and Aikawa et al. (US 2020/0290426 A1), filed by the same assignee as the present invention, each teach related vehicle-mounted temperature control arrangements.
	Kim (US 2019/0176572 A1; 2019/0176563 A1; and 2019/0145675 A1)) teach various vehicle heat pump system control arrangements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARC E NORMAN/Primary Examiner, Art Unit 3763